                                                                                      Case 2:19-cv-00187-JCM-PAL Document 20 Filed 04/22/19 Page 1 of 4



                                                                                  1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                        Frank M. Flansburg III
                                                                                  2       fflansburg@bhfs.com
                                                                                        Emily A. Ellis
                                                                                  3      eellis@bhfs.com
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106
                                                                                      Telephone: +1.702.802.2205
                                                                                  5   Facsimile: +1.702-382-8135

                                                                                  6   GOLDFARB & HUCK ROTH RIOJAS, PLLC
                                                                                        Christopher M. Huck (admitted pro hac vice)
                                                                                  7        huck@goldfarb-huck.com
                                                                                        R. Omar Riojas (admitted pro hac vice)
                                                                                  8        riojas@goldfarb-huck.com
                                                                                      925 Fourth Avenue, Suite 3950
                                                                                  9   Seattle, WA 98104
                                                                                      Telephone: +1.206.452.0260
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Facsimile: +1.206.397.3062

                                                                                 11   WYSOCKI JUSTUS, P.C.
                                            100 North City Parkway, Suite 1600




                                                                                        Cody P. Peterson (admitted pro hac vice)
                                                Las Vegas, NV 89106-4614




                                                                                 12       cpeterson@wysockijustus.com
                                                                                      4582 S. Ulster St., Suite 110
                                                      702.382.2101




                                                                                 13   Denver, CO 80237
                                                                                      Telephone: +1.823.567.5314
                                                                                 14   Facsimile: +1.303.629.2802

                                                                                 15   Attorneys for Plaintiffs
                                                                                      Lighthouse Strategies, LLC and
                                                                                 16   U,S. Coffee & Tea Pod, LLC dba Cannabiniers

                                                                                 17

                                                                                 18                                 UNITED STATES DISTRICT COURT

                                                                                 19                                     DISTRICT OF NEVADA

                                                                                 20   LIGHTHOUSE STRATEGIES, LLC, a                   CASE NO. 2:19-CV-00187-JCM-PAL
                                                                                      Nevada limited liability company, and
                                                                                 21   U.S. COFFEE & TEA POD, LLC d/b/a
                                                                                      CANNABINIERS, a Nevada limited
                                                                                 22   liability company,

                                                                                 23                    Plaintiff,                         STIPULATION AND ORDER FOR
                                                                                                                                           DISMISSAL WITH PREJUDICE
                                                                                 24            v.

                                                                                 25   RUSSELL STEBBINS, an individual,
                                                                                      and CANAMARK, INC., d/b/a/ OLEO, a
                                                                                 26   Washington corporation,

                                                                                 27                    Defendants.

                                                                                 28
                                                                                      19111811.3                                      1
                                                                                      Case 2:19-cv-00187-JCM-PAL Document 20 Filed 04/22/19 Page 2 of 4



                                                                                  1                 STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE

                                                                                  2            Plaintiffs Lighthouse Strategies, LLC, and U.S. Coffee & Tea Pod, LLC dba Cannabiniers

                                                                                  3   (collectively “Plaintiffs”), by and through the law firms of Brownstein Hyatt Farber Schreck,

                                                                                  4   LLP, Goldfarb & Huck Roth Riojas, PLLC, and Wysocki Justus, P.C., and Defendants Russell

                                                                                  5   Stebbins and Cannamark, Inc. dba Oleo (collectively “Defendants”), by and through the law firm

                                                                                  6   of Gordon Rees Scully Mansukhani, LLP, hereby stipulate and agree as follows:

                                                                                  7            1.     All of Plaintiffs’ claims against Defendants are hereby dismissed with prejudice;

                                                                                  8            2.     Each party will bear their own attorneys’ fees and costs; and

                                                                                  9            3.     All pending dates and obligations shall be vacated.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Dated this 22nd day of April, 2019.                  Dated this 22nd day of April, 2019.
                                                                                 11   BROWNSTEIN HYATT FARBER                              GORDON REES SCULLY MANSUKHANI,
                                            100 North City Parkway, Suite 1600




                                                                                      SCHRECK LLP                                          LLP
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13   By: /s/ Frank M. Flansburg, III                      By: /s/ Robert E. Schumacher
                                                                                 14      Frank M. Flansburg, III, Esq.                         Robert E. Schumacher, Esq.
                                                                                         Nevada Bar No. 6974                                   Nevada Bar No.7504
                                                                                 15      Emily A. Ellis, Esq.                                  300 South 4th Street, Suite 1550
                                                                                         Nevada Bar No. 11956                                  Las Vegas, Nevada 89101
                                                                                 16      100 North City Parkway, Suite 1600                    Attorneys for Defendants
                                                                                         Las Vegas, Nevada 89106
                                                                                 17
                                                                                         Co-Attorneys for Plaintiffs
                                                                                 18

                                                                                 19   ///

                                                                                 20   ///

                                                                                 21   ///

                                                                                 22   ///

                                                                                 23   ///

                                                                                 24   ///

                                                                                 25   ///

                                                                                 26   ///

                                                                                 27   ///

                                                                                 28
                                                                                      19111811.3                                       2
                                                                                      Case 2:19-cv-00187-JCM-PAL Document 20 Filed 04/22/19 Page 3 of 4



                                                                                  1   Dated this 22nd day of April, 2019.               Dated this 22nd day of April, 2019.

                                                                                  2   GOLDFARB & HUCK ROTH RIOJAS,                      WYSOCKI JUSTUS, P.C.
                                                                                      PLLC
                                                                                  3

                                                                                  4
                                                                                      By: /s/ Christopher M. Huck                       By: /s/ Cody Peterson
                                                                                  5       Christopher M. Huck, Esq.                         Cody Peterson, Esq.
                                                                                          R. Omar Riojas, Esq.                              4582 S. Ulster St., Suite 110
                                                                                  6       925 Fourth Avenue, Suite 3950                     Denver, CO 80237
                                                                                          Seattle, WA 98104                                 Co-Attorneys for Plaintiffs
                                                                                  7       Co-Attorneys for Plaintiffs

                                                                                  8

                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                                 IT IS SO ORDERED:

                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                                                    _______________________________________
                                                Las Vegas, NV 89106-4614




                                                                                 12                                                 UNITED STATES DISTRICT COURT JUDGE
                                                      702.382.2101




                                                                                                                                            April 24, 2019
                                                                                 13                                                 DATED: __________________

                                                                                 14
                                                                                      Submitted By:
                                                                                 15
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 16

                                                                                 17   /s/ Frank M. Flansburg, III
                                                                                      Frank M. Flansburg, III
                                                                                 18   Emily A. Ellis
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 19   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89106
                                                                                 20   Telephone: +1.702.802.2205
                                                                                      fflansburg@bhfs.com
                                                                                 21
                                                                                      GOLDFARB & HUCK ROTH RIOJAS, PLLC
                                                                                 22   Christopher M. Huck (admitted pro hac vice)
                                                                                      R. Omar Riojas (admitted pro hac vice)
                                                                                 23   925 Fourth Avenue, Suite 3950
                                                                                      Seattle, WA 98104
                                                                                 24   Telephone: +1.206.452.0260
                                                                                      huck@goldfarb-huck.com
                                                                                 25   riojas@goldfarb-huck.com

                                                                                 26   WYSOCKI JUSTUS, P.C.
                                                                                      Cody P. Peterson (admitted pro hac vice)
                                                                                 27   4582 S. Ulster St., Suite 110
                                                                                      Denver, CO 80237
                                                                                 28   Telephone: +1.823.567.5314
                                                                                      19111811.3                                    3
                                                                                      Case 2:19-cv-00187-JCM-PAL Document 20 Filed 04/22/19 Page 4 of 4



                                                                                  1   cpeterson@wysockijustus.com

                                                                                  2   Attorneys for Plaintiffs
                                                                                      Lighthouse Strategies, LLC and
                                                                                  3   U,S. Coffee & Tea Pod, LLC dba Cannabiniers

                                                                                  4

                                                                                  5

                                                                                  6

                                                                                  7

                                                                                  8

                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19111811.3                                    4
